DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-28 and 31-36 are rejected under 35 U.S.C. 103 as unpatentable over Atwood (WO 2015/077376 A1 to Atwood et al., published May 28, 2015).
Atwood discloses an improved formulation/composition for improving the wear life of artificial sporting surfaces (“refurbishing”/ “avoid ‘detaching”), such as for equestrian applications, which includes a coated sand composition comprising: sand; an organic coating; fibers (‘fillers’); and a coupling agent, wherein the sand is present in an amount of 80 to 98 percent by weight; wherein the organic coating is present in an amount of from 1 to 10 percent by weight, wherein the organic coating, can be a polymer, fibers in an amount of  0.1 to 5 percent by weight, and at least 0.002 percent by weight of a coupling agent (abstract; page 4, [0010]; page 5, [0012]; pages 9-10, [0031] to [0033]; claim 1 of Atwood).  The coupling agent can be a monomeric silane, a polymeric silane or a mixtures thereof, such as compounds containing trimethoxysilane or triethoxysilane functional groups (“polymer B”), whereas the fibers can be nylons, polyesters, acrylics, polypropylenes, polyethylenes or mixtures thereof, and wherein the organic coating can include one or more components selected from poly-alpha-olefins, ethylene vinyl acetates (EVA), polyamides, polybutylenes (PB), polystyrenes (PS), acrylonitrile butadiene styrenes (ABS), acrylics, polyethylenes, polypropylenes or combination/mixtures thereof, which would include, for example, a copolymer of a polystyrene and acrylic, such as a (meth)acrylate/styrene copolymer (‘polymer A’) (page 5,  [0012]; page 10, [0033]; page 11, [0034; claims 2-5 of Atwood]).  The coating polymers should exhibit both a softening point of 80 to 165° C. measured according to a specified ASTM test and a melt viscosity at 190° C. of 2 to 120 Pa-s (pages 5-6, [0013]; claim 6 of Atwood).
Examiner notes that this coated sand composition disclosed in Atwood does not require oil or wax components.
Atwood further discloses methods of manufacturing surfacing compositions that includes the aforementioned coated sand composition, wherein the method can include a step include the steps of heating a charge of dry, cleaned sand to a temperature above a softening point temperature of the organic coating that is to be applied; distributing the organic coating and the coupling agent throughout the heated sand and onto the surfaces of the sand grains while maintaining the sand at a temperature above the softening point temperature of the organic coating to form a coated mixture; and distributing the fibers throughout the coated mixture to form the surfacing composition, wherein, alternatively, the fibers can be distributed in the heated sand before application of the organic coating or distributed simultaneously with the organic coating (page 6, [0014]; [0015]; claims 9-11).  An emulsion containing a silane component in 40% methanol can be used, wherein the methanol is subsequently evaporated (page 18; [0055]).  Table 1 depicts the particle size distribution of the sand used in the experiments and it about Size 70 mesh, which is about 210 microns.
Atwood does not expressly disclose the polymers used in coating sand as possessing the physical properties (glass transition temperature, elongation or degradation) recited in dependent claims 19-21.  However, as discussed above, Atwood teaches that its coating polymers should possess specified softening points and melt viscosities.  That is, Atwood suggests optimizing physical properties of its polymers so that they should possess a preferred softening point (that would have a specific tensile modulus/elongation) and melt viscosity (proportional to glass transition temperature). 
Accordingly, Atwood is suggesting optimizing physical properties so that they possess elasticity/thermal properties suitable for manufacturing/refurbishing equestrian sport surfaces.  It would have been obvious to a person skilled in the art to optimize physical properties, such as elasticity and thermal stability, for Atwood’s coating polymers (e.g., glass transition point, tensile modulus and elongation properties), to attain a resultant suitable coating polymer having optimal physical properties for use in sports surface manufacturing/refurbishing compositions, in view of, and in accordance with, the teachings in Atwood,
Thus, the instant claims are unpatentable over Atwood.

Allowable Subject Matter
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Atwood does not suggest a method of refurbishing/manufacturing a sports surface in accordance with present independent claim 27, wherein the aqueous emulsion with its polymer is mixed at ambient/room temperature, or the water evaporated using a fluidized-bed drying apparatus, as recited in dependent claims 29 and 30.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



April 30, 2022